internal_revenue_service number release date index number -------------------------------- -------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------- telephone number --------------------- refer reply to cc ita b04 plr-136933-09 date january in re ------------------------------------------------------ legend year x y z date representative dear ------------------- ------- -------------- ----------- ----------- -------------------------- ----------------------- this is in reply to your request to revoke an election out of the installment_method under sec_453 of the internal_revenue_code and sec_15a_453-1 of the temporary regulations under the installment_sales_revision_act_of_1980 facts you are an individual and report income under the cash_basis method_of_accounting and use the calendar_year as your taxable_year your business operations include commercial and residential real_estate rentals and interests in several pass-through entities in year you sold non-residential real_estate to an unrelated party for dollar_figurex which resulted in a realized gain the sale you received cash of dollar_figurey and a promissory note of dollar_figurez due and payable on or before date you engaged representative to prepare your year federal_income_tax return although you intended to report the sale on the installment_method under sec_453 representative inadvertently reported the entire amount of gain from the sale on the year federal_income_tax return causing an election out of the installment_method plr-136933-09 the day after representative brought the error to your attention you filed this request to revoke the election out of the installment_method for year representative has provided affidavits indicating that although you instructed representative to use the installment_method representative inadvertently prepared and filed the year federal_income_tax return reporting the entire gain from the sale for that year law and analysis sec_453 provides that a taxpayer shall report income from an installment_sale under the installment_method sec_453 defines an installment_sale as a disposition of property where at least one payment is to be received after the close of the taxable_year of the disposition sec_453 provides however that the installment_method will not apply to a disposition if the taxpayer elects not to have the installment_method apply to the disposition under sec_453 except as otherwise provided by regulations an election out of the installment_method with respect to a disposition may be made only on or before the due_date prescribed by law including extensions for filing the taxpayer's return of tax for the taxable_year in which the disposition occurs sec_453 provides that a taxpayer who has elected out of the installment_method may revoke that election only with the consent of the secretary sec_15a_453-1 provides that generally an election out of the installment_method is irrevocable an election may be revoked only with the consent of the internal_revenue_service a revocation which is retroactive will not be permitted when one of its purposes is the avoidance of federal income taxes or when the taxable_year in which any payment was received has closed representative did not prepare your year federal_income_tax return in accordance with your instruction to report the sale under the installment_method representative inadvertently prepared the year return reporting all the gain from the sale in that year as soon as you became aware of representative’s error you filed this request for consent to revoke the election out of the installment_method conclusion based on the information submitted and the representations made your request to revoke the election does not involve hindsight or a purpose of avoiding federal income taxes accordingly you may revoke your election out of the installment_method for the year sale but only if you revoke the election during the period ending days after the date of this letter by filing amended federal_income_tax returns for year and other years for plr-136933-09 which you previously filed returns on which a portion of the gain from the sale is reportable under the installment_method you must attach to each amended_return a copy of this letter_ruling caveats we do not express or imply an opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter other than those expressed in the conclusion above for example we do not express an opinion concerning whether the sale qualifies for installment_method reporting we based the rulings contained in this letter upon information and representations that you representative and his associates submitted under the penalties of perjury while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely michael j montemurro branch chief branch office of associate chief_counsel income_tax accounting cc
